                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

WILLIE C. GREENE,

       Plaintiff,

v.                                                             No. CV 18-694 JB/CG

CORRECT CARE SOLUTIONS,
CURRY COUNTY DETENTION CENTER,

       Defendants.

                        ORDER GRANTING LEAVE TO PROCEED
                               IN FORMA PAUPERIS

       Before the Court is Plaintiff Willie C. Greene’s Motion to Proceed In Forma

Pauperis, (Doc. 2), filed July 19, 2018. Plaintiff’s financial information reflects he is

unable to prepay the $400.00 filing fee for this action.

       The Court will therefore grant Plaintiff’s motion, which reduces the fee to $350.00,

and allow Plaintiff to pay in installments. See 28 U.S.C. § 1915(b)(1). Ordinarily, Plaintiff

would be required to make an initial partial payment of “20 percent of the greater of (A)

the average monthly deposits to the prisoner’s account; or (B) the average monthly

balance in the prisoner’s account for the 6-month period immediately preceding the filing

of the complaint…” Id. However, because that amount is only $3.78 and Plaintiff’s

account balance is nearly zero, the Court will waive the initial partial payment. See 28

U.S.C. §§ 1915(b)(1), (2).

       Plaintiff is reminded that he must still pay the $350.00 filing fee at a later time and

must make monthly payments equal to 20% of the preceding month’s income credited to

his inmate account. See 28 U.S.C. § 1915(b)(2).

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Proceed In Forma
Pauperis, (Doc. 2), is GRANTED, and the initial partial payment is WAIVED.

      IT IS FURTHER ORDERED that starting March 1, 2019, Plaintiff shall make

monthly payments of twenty percent (20%) of the preceding month’s income credited to

his account or show cause why the designated payments should be excused.

      IT IS SO ORDERED.




                                __________________________________
                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE




                                          2
